Citation Nr: 9920864	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-13 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife, Dr. Forrest Braack


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
September 1992.

This appeal arises from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran is currently diagnosed as suffering from 
PTSD, which is linked by medical evidence to stressors 
claimed to have occurred during the veteran's deployment to 
the Southwest Asia theater of operations at the time of the 
Persian Gulf War.

3.  There is no credible evidence that the veteran was 
engaged in combat against the enemy during his deployment to 
the Persian Gulf.

4.  Certain of the veteran's claimed non-combat stressors 
have been verified by credible supporting evidence and he has 
been diagnosed as suffering from PTSD based on these 
stressors.


CONCLUSION OF LAW

The veteran suffers from PTSD, which was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304(f) (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  As a preliminary 
matter, the Board finds that this claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A well-grounded 
service connection claim for PTSD has been submitted when 
there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).  In the 
veteran's case, these requirements are met by the June 1997 
psychological evaluation report of a private psychologist, 
Dr. Forrest Braack, which relies on the veteran's history of 
combat-related stressors incident to his service in the 
Persian Gulf war in offering a diagnosis of severe PTSD with 
combat etiology.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Service medical records prior to the veteran's deployment to 
the Persian Gulf in December 1990 are unremarkable.  The 
veteran's Army Personnel Qualification Record (DA Form 2-1) 
shows that he performed as a recruiter from October 1986 to 
September 1992, but further indicates that he was assigned 
temporary duties in Saudi Arabia from December 1990 to April 
1990 with "C" Company, 588th Engineer Battalion.  The DA 2-
1 also indicates that the veteran participated in the defense 
of Saudi Arabia, the liberation and defense of Kuwait, and 
the Southwest Asia Cease Fire Campaign.  He was awarded the 
National Defense Service Medal, Kuwait Liberation Medal, 
Southwest Asia Service Medal and the Army Commendation Medal 
(without "V" device) for service during this period.  The 
award recommendation memorandum for the veteran's Army 
Commendation Medal indicates, in pertinent part, that he 
supervised the destruction of caches of enemy weapons, 
equipment and vehicles, and also supervised two mine 
detection teams during deliberate breach operations against 
Iraqi berms.  The veteran's Certificate of Release or 
Discharge From Active Duty (DD Form 214) indicates that he 
was discharged in September 1992 under the Voluntary Early 
Transition Program, and received a separation bonus.  There 
is no psychiatric treatment noted in the veteran's service 
medical records, and there is no indication that the veteran 
was treated for any condition during his service in Southwest 
Asia.  Medical treatment provided subsequent to the veteran's 
return from Saudi Arabia does not indicate any nervous 
complaints, and, in June 1992, an Army medical care provider 
determined that a medical examination for separation was not 
required.

The veteran's reported stressors include (1) having been 
deployed to the Persian Gulf with other soldiers reportedly 
telling him that he should count on "not coming back," (2) 
having to stand guard duty without ammunition, (3) witnessing 
a tent bunker collapse, resulting in the death of two 
American soldiers (who the veteran could not identify), (4) 
being subject to nearby incoming "friendly" artillery fire, 
and having to "talk down" a fellow serviceman who behaved 
erratically and would not surrender his weapon after the 
incident, (5) having been in a firefight with an Iraqi 
patrol, resulting in the death of seven Iraqis, who the 
veteran and the one other soldier with him buried (the 
veteran indicates, however, that he did not report this 
incident to his superiors because he and the other soldier 
were the only ones left to guard his company's equipment, and 
he did not wish to have his superiors blamed for leaving such 
a small guard behind - accordingly, he states that this 
incident cannot be verified), (6) being in the area where 
chemical alarms were sounding, then turned off "to save the 
army batteries," (7) participating in berm breach and mine-
clearing operations, including driving a truck ahead into 
enemy territory over an area that had not cleared, since the 
clearing operations were behind schedule and the operational 
combat units were required to move forward, (8) entering 
bunkers to destroy enemy ammunition and equipment without 
knowing whether there were possibly booby-traps, trip wires 
or enemy soldiers inside, (9) the presence of he and his 
company at the "Highway of Death" leading out of Kuwait 
City, where he reports seeing burned dead enemy soldiers, and 
believed that he was exposed to dangerous radiation emanating 
from spent U.S. depleted uranium munitions, (10) being in the 
region affected by the "plume" from Iraqi chemical-
biological agents which were destroyed at Khamisiya, Iraq, 
and (11) being exposed to smoke from oil well fires.

The veteran has submitted a statement from a staff sergeant 
attached to his unit while in the Persian Gulf.  The 
statement indicates that his unit had failed to bring 
ammunition upon their deployment to Saudi Arabia, mistakenly 
bringing lumber instead.  He supports the veteran's report 
that two U.S. soldiers were killed when their bunker 
collapsed, indicating that they were from the 23rd Engineer 
Battalion.  The sergeant also supports the veteran's report 
of being alarmed by friendly fire, indicating that the fire 
came from "an Armored Cav. Unit practicing without notifying 
us."

The veteran has also provided copies of U.S. Army newspaper 
reports concerning his battalion's deployment.  Contrary to 
the veteran's reports, an April 19, 1991 article indicates 
that the veteran's battalion "follow[ed] the 1st Brigade, 
1st I[nfantry ]D[ivision], into the initial assault" in late 
February 1991, and was responsible for marking lanes and 
clearing and widening breaches (emphasis added).  However, 
the articles also confirm the veteran's reports of his unit 
having encountered and destroyed bunkers of enemy equipment 
and munitions, and having to contend with a battlefield 
"littered with unexploded ordnance from the Allied bombing 
campaign and artillery preparatory fires."  The article also 
confirms the veteran's report that his unit was "told to 
expect lots of casualties during the first hours," although 
they had none, and also confirmed reports of chemical alarms 
sounding and "[explosions] going off all day."  In 
addition, the veteran has provided a copy of a letter and 
diagram from the Office of the Undersecretary of Defense for 
Gulf War Illness, which confirms that the veteran's unit was 
in an area affected by the Khamisiya chemical plume.  

Service connection for PTSD requires competent medical 
evidence establishing a "clear" diagnosis of that 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the veteran's current symptoms 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

There are multiple diagnoses of PTSD in the veteran's claims 
file, both from VA and from private mental health care 
providers.  These diagnoses all refer to his Persian Gulf War 
experience generally, but some describe specific stressors.  
The specific stressors mentioned include fear of having been 
exposed to chemical or biological weapons (February 1997 VA 
examination), and Dr. Braack's June 1997 evaluation, which 
lists essentially all of the stressors described above, but 
describes the veteran's PTSD as having had a "combat" 
etiology, and assumes a "catastrophic level of stressors due 
to combat action seen in Operation Desert Storm."

At the veteran's hearing before the Board in January 1999, he 
reiterated the stressors discussed above, while providing 
some additional detail.  The veteran and his wife also 
discussed his psychiatric symptoms and their impact on his 
life.  The veteran's private psychologist, Dr. Braack, also 
attended the hearing.  He testified as to his qualifications, 
the nature of his treatment of the veteran, and the severity 
of his symptoms.  He also discussed the etiology of the 
diagnosed PTSD, indicating "he's got severe chronic PTSD 
combat etiology.  There's no reason so (sic, to) suspect or 
place the blame for the PTSD any place other than the fact 
that it was combat actions."

Based on the above, the Board finds no credible evidence to 
indicate that the veteran was "engaged in combat with the 
enemy" within the meaning of 38 U.S.C.A. § 1154(b).  While 
the veteran has reported that he was engaged in a firefight, 
he also advises that this report cannot be verified because 
he deliberately concealed it from his superiors.  He has also 
reported being at the head of an assault force attacking into 
Iraq, but the Army newspaper reports in evidence contradict 
that report.  There are no remarks or awards in the veteran's 
service personnel records which suggest participation in 
combat, and the letter from the staff sergeant who served 
with the veteran in Southwest Asia does not report any 
engagement with enemy forces.  There is no evidence, other 
than the veteran's testimony, which could support such a 
finding, and there is substantial evidence, which supports a 
contrary conclusion.  See Gaines v. West, 11 Vet. App. 353, 
359 (1998).  Accordingly, his testimony concerning the 
alleged stressors may not be accepted, standing alone, as 
sufficient proof of their occurrence.  Id.  

However, the Board notes that others of the veteran's claimed 
stressors have been verified, as noted above, both by the 
statement of a fellow soldier in his unit and, more 
significantly, by news articles contemporaneously prepared by 
Army journalists.  While these articles are not subject to 
the same stringent review as unit after-action summaries, 
they appear to be objective reports, written by individuals 
with sufficient knowledge of the veteran's unit's mission and 
capabilities to avoid obvious inaccuracies.  Accordingly, the 
Board finds that they may serve as "credible supporting 
evidence" that the in-service stressors noted in the 
articles actually occurred.

The remaining factual question is whether the veteran's PTSD 
can be etiologically linked to the verified stressors.  After 
review, the Board concludes that such a link is appropriate, 
since the February 1997 VA examination noted that the veteran 
experience intense fear related to several of the verified, 
non-combat stressors, and Dr. Braack's June 1997 evaluation 
likewise notes several of the non-combat events.  As the 
veteran has diagnoses of PTSD which are linked to the 
verified in-service stressors, service connection for PTSD is 
established.


ORDER

Service connection for PTSD is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

